Exhibit 2 BIOLINERX LTD. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF SEPTEMBER 30, 2012 BIOLINERX LTD. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) AS OF SEPTEMBER 30, 2012 TABLE OF CONTENTS Page Statements of consolidated financial position 2 Statements of consolidated comprehensive loss 3 Statements of changes in equity 4 Consolidated cash flow statements 5-6 Notes to the condensed consolidated financial statements 7-10 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM STATEMENTS OF FINANCIAL POSITION (UNAUDITED) Convenience translation into USD (Note 1b) December31, September 30, September 30, NIS in thousands In thousands Assets CURRENT ASSETS Cash and cash equivalents Short-term bank deposits Prepaid expenses Other receivables Total current assets NON-CURRENT ASSETS Restricted deposits Long-term prepaid expenses 56 Property and equipment, net Intangible assets, net Total non-current assets Total assets Liabilities and equity CURRENT LIABILITIES Current maturities of long-term bank loan 44 Accounts payable and accruals: Trade OCS Other Total current liabilities NON-CURRENT LIABILITIES Long-term bank loan, net of current maturities - - Retirement benefit obligations 83 83 21 Derivative liability on account of warrants - Total non-current liabilities COMMITMENTS AND CONTINGENT LIABILITIES Total liabilities EQUITY Ordinary shares Share premium Capital reserve Accumulated deficit ) ) ) Total equity Total liabilities and equity The accompanying notes are an integral part of these condensed financial statements. 2 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM STATEMENT OF COMPREHENSIVE LOSS (UNAUDITED) Convenience translation into USD (Note 1b) Three months Nine months Three months ended September 30, Nine months ended September 30, ended September 30, ended September 30, NIS in thousands In thousands RESEARCH AND DEVELOPMENT EXPENSES, NET ) SALES AND MARKETING EXPENSES ) GENERAL AND ADMINISTRATIVE EXPENSES ) OPERATING LOSS ) NON-OPERATING INCOME (EXPENSES), NET - ) - ) FINANCIAL INCOME FINANCIAL EXPENSES ) COMPREHENSIVE LOSS FOR THE PERIOD ) NIS USD LOSS PER ORDINARY SHARE - BASIC ) The accompanying notes are an integral part of these condensed financial statements. 3 BioLineRx Ltd. CONDENSED INTERIM STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Ordinary Share Capital Accumulated shares Warrants premium reserve deficit Total NIS in thousands BALANCE AT JANUARY 1, 2012 - ) CHANGES FOR NINE MONTHS ENDED SEPTEMBER 30, 2012: Share based compensation - Issuance of share capital , net - - - Expiration of options - - ) - - Employee stock options exercised - - ) - - Comprehensive loss for the period - ) ) BALANCE AT SEPTEMBER 30,2012 - ) Ordinary Share Capital Accumulated shares Warrants premium reserve deficit Total NIS in thousands BALANCE AT JANUARY 1, 2011 ) CHANGES FOR NINE MONTHS ENDED SEPTEMBER 30, 2011: Share based compensation - Expiration of options - - ) - - Employee stock options exercised * - ) - 1 Comprehensive loss for the period - ) ) BALANCE AT SEPTEMBER 30,2011 ) Ordinary Share Capital Accumulated shares Warrants premium reserve deficit Total Convenience translation into USD thousands (Note 1b) BALANCE AT JANUARY 1, 2012 - ) CHANGES FOR NINE MONTHS ENDED SEPTEMBER 30, 2012: Share based compensation - Issuance of share capital , net - - - Expiration of options - - 69 ) - - Employee stock options exercised - - ) - - Comprehensive loss for the period - ) ) BALANCE AT SEPTEMBER 30,2012 - ) * Less than 1,000 The accompanying notes are an integral part of these condensed financial statements. 4 BioLineRx Ltd. CONDENSED CONSOLIDATED INTERIM CASH FLOW STATEMENTS (UNAUDITED) Convenience translation into USD (Note 1b) Nine months ended September 30, Nine months ended September 30, NIS in thousands In thousands CASH FLOWS - OPERATING ACTIVITIES Comprehensive loss for the period ) ) ) Adjustments required to reflect net cash used in operating activities (see appendix below) ) ) Net cash used in operating activities ) ) ) CASH FLOWS - INVESTING ACTIVITIES Investments in short-term deposits ) ) ) Investments in restricted deposits ) - - Maturities of short-term deposits Purchase of property and equipment ) ) ) Purchase of intangible assets ) ) (6 ) Net cash provided by (used in) investing activities ) CASH FLOWS - FINANCING ACTIVITIES Repayments of bank loan ) ) ) Issuance of share capital and warrants, net of issuance expenses - Proceeds from exercise of employee stock options 1 * * Net cash provided by (used in) financing activities ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS – BEGINNING OF PERIOD EXCHANGE DIFFERENCES ON CASH AND CASH EQUIVALENTS 7 CASH AND CASH EQUIVALENTS - END OF PERIOD * Less than 1,000 The accompanying notes are an integral part of the financial statements. 5 BioLineRx Ltd. APPENDIX TO CONDENSED CONSOLIDATED INTERIM CASH FLOW STATEMENTS (UNAUDITED) Convenience translation into USD (Note 1b) Nine months ended September 30, Nine months ended September 30, NIS in thousands In thousands Adjustments required to reflect net cash used in operating activities: Income and expenses not involving cash flows: Depreciation and amortization Impairment of intangible assets 80 - - Long-term prepaid expenses 1 ) (4 ) Exchange differences on cash and cash equivalents (7 ) ) ) Share-based compensation Warrant issuance costs - Gain on adjustment of warrants to fair value - ) ) Interest and exchange differences on short-term deposits ) Interest and linkage on bank loan ) ) (5 ) Interest and exchange differences on restricted deposits 13 ) (8 ) ) ) Changes in operating asset and liability items: Decrease in trade accounts receivable and other receivables Increase in accounts payable and accruals ) ) Supplementary information on interest received in cash * Less than 1,000 The accompanying notes are an integral part of the financial statements. 6 BioLineRx Ltd. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – GENERAL INFORMATION a. General BioLineRx Ltd. (“BioLineRx”) was incorporated and commenced operations in April2003. Since incorporation, BioLineRx has been engaged, both independently and through its consolidated entities (collectively, the “Company”), in the development of therapeutics, from early-stage development to advanced clinical trials, for a wide range of medical needs. In December 2004, BioLineRx registered a limited partnership, BioLine Innovations Jerusalem L.P. (“BIJ LP”), which commenced operations in January 2005. BioLineRx holds a 99% interest in BIJ LP, with the remaining 1% held by a wholly owned subsidiary of BioLineRx, BioLine Innovations Ltd. BIJ LP was established to operate a biotechnology incubator located in Jerusalem under an agreement with the State of Israel. In February 2007, BioLineRx listed its securities on the Tel Aviv Stock Exchange (“TASE”) and they have been traded on the TASE since that time. Since July 2011, BioLineRx’s American Depositary Shares (“ADSs”) are also traded on the NASDAQ Capital Market. In January 2008, BioLineRx established a wholly owned subsidiary, BioLineRx USA Inc. (“BioLineRx USA”), which served as the Company’s business development arm in the United States. During 2011, the Company transferred its business development activities to Israel, and BioLineRx USA is no longer active. The Company has been engaged in drug development since its incorporation. Although the Company has generated revenues from two out-licensing transactions, the Company cannot determine with reasonable certainty if and when the Company will have sustainable profits. b. Convenience translation into U.S. dollars (“dollars”, “USD” or “$”) For the convenience of the reader, the reported New Israeli Shekel (“NIS”) amounts as of September 30, 2012 have been translated into dollars, at the representative rate of exchange on September 30, 2012 ($1 NIS3.912). The dollar amounts presented in these financial statements should not be construed as representing amounts that are receivable or payable in dollars or convertible into dollars, unless otherwise indicated. c. The condensed consolidated interim financial statements of the Company as of September 30, 2012, and for the three and nine months then ended were approved by the Board of Directors on November 14, 2012, and signed on its behalf by the Chairman of the Board, the Chief Executive Officer and the Chief Financial and Operating Officer. 7 BioLineRx Ltd. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) NOTE 2 – BASIS OF PREPARATION The Company’s condensed consolidated interim financial statements as of September 30, 2012, and for the three and nine months then ended (hereinafter– the interim financial statements) have been prepared in accordance with International Accounting Standard No.34, “Interim Financial Reporting” (hereinafter– IAS34). These interim financial statements, which are unaudited, do not include all disclosures necessary for a complete presentation of financial position, results of operations, and cash flows in conformity with generally accepted accounting principles. The condensed consolidated interim financial statements should be read in conjunction with the annual financial statements as of December31, 2011 and for the year then ended and their accompanying notes, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”). The results of operations for the three and nine months ended September 30, 2012 are not necessarily indicative of the results that may be expected for the entire fiscal year or for any other interim period. NOTE 3 – SIGNIFICANT ACCOUNTING POLICIES The accounting policies and calculation methods applied in the preparation of the interim financial statements are consistent with those applied in the preparation of the annual financial statements as of December31, 2011 and for the year then ended. NOTE 4 – PRIVATE PLACEMENT In February 2012, the Company completed a private placement to healthcare-focused U.S. institutional investors, pursuant to which it issued an aggregate of 5,244,301 ADSs, at a purchase price of $2.86 per ADS, and warrants to purchase up to 2,622,157 additional ADSs, at an exercise price of $3.57 per ADS. The offering raised a total of $15,000,000, with net proceeds of approximately $14,100,000, after deducting fees and expenses. The warrants are exercisable over a period of five years from the date of their issuance. Since the exercise price is not deemed to be fixed, the warrants are not qualified for classification as an equity instrument and have therefore been classified as a non-current derivative financial liability. This liability is initially recognized at its fair value on the date the contract is entered into and subsequently accounted for at fair value at each balance sheet date. The fair value changes are charged to non-operating income and expense in the statement of comprehensive loss. The amount of the private placement consideration allocated to the warrants was approximately $4,800,000, as calculated on the basis of the Black-Scholes model, which reflected their fair value as of the issuance date. The portion of total issuance costs allocable to the warrants, in the amount of approximately $300,000, was recorded as non-operating expense on the statement of comprehensive loss. The change in fair value from the date of issuance through September 30, 2012, amounting to approximately $1,400,000, has been recorded as non-operating income on the statement of comprehensive loss. 8 BioLineRx Ltd. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) NOTE 5 – SHAREHOLDERS’ EQUITY In May 2012, the Company’s shareholders approved an increase in the Company’s registered share capital, from 250,000,000 ordinary shares of NIS 0.01 nominal value each to 750,000,000 ordinary shares of NIS 0.01 nominal value each. In May 2012, the Company’s Board of Directors approved an increase from 14 million to 30 million in the number of authorized but unissued ordinary shares reserved for purposes of the Company’s 2003 Share Incentive Plan (the “Plan”) and any other present or future share incentive plans of the Company, subject to adjustments as provided in Section 14 of the Plan. NOTE 6 – SHARE PURCHASE AGREEMENT On September 21, 2012, the Company and Lincoln Park Capital Fund, LLC, an Illinois limited liability company (“LPC”), entered into a $15 million purchase agreement (the “Purchase Agreement”), together with a registration rights agreement, whereby LPC agreed to purchase, from time to time, up to $15 million of the Company’s American Depositary Shares (“ADSs”), subject to certain limitations, during the 36-month term of the Purchase Agreement. The Company has the right, in its sole discretion, over a 36-month period to sell up to $15 million of ADSs (subject to certain limitations) to LPC, depending on certain conditions as set forth in the Purchase Agreement. The purchase price of the ADSs purchased by LPC under the Purchase Agreement will be based on the prevailing market prices of the Company’s ADSs immediately preceding the time of sale without any fixed discount. The Company will control the timing and amount of future sales, if any, of ADSs to LPC. LPC has no right to require the Company to sell any ADSs to LPC, but LPC is obligated to make purchases as the Company directs, subject to certain conditions. In consideration for entering into the $15 million agreement, the Company paid to LPC a commitment fee of $225,000, paid via the issuance of 98,598 ADSs, and will pay a further commitment fee of up to $375,500, pro rata, as the facility is used over time, which will be paid in ADSs valued based on the prevailing market prices of the Company’s ADSs at such time. The Purchase Agreement may be terminated by the Company at any time, at its sole discretion, without any cost or penalty. In connection with the Purchase Agreement, the Company is obligated to pay finder’s fee to Oberon Securities, LLC, as follows: (i) $150,000 payable in cash over a period not to exceed 12 months from the date the Purchase Agreement was entered into (ii) up to $300,000, pro rata, as the facility is used over time. The initial commitment fee payable to LPC and the initial finders fee payable to Oberon Securities, in the total aggregate amount of $375,000, were accrued as of September 30, 2012 and recorded as non-operating expense in the statement of comprehensive loss. Future commitment and finders fees payable, if and when the facility is used over time, will be recorded as issuance expenses against share premium on the statement of financial position. 9 BioLineRx Ltd. NOTES TO CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) NOTE 7 – RESEARCH AND DEVELOPMENT Research and development expenses are reflected net of research grants received from a related party, pursuant to a research funding arrangement for early development stage projects, as follows: Nine months ended September 30, NIS in thousands Grants received from related party, offset against research and development expenses 10
